             Case 2:21-cr-00007-MCE Document 109 Filed 02/24/21 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney                                       FILED
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814                                                  Feb 24, 2021
                                                                      CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                        EASTERN DISTRICT OF CALIFORNIA
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:21-CR-0007-MCE

12                               Plaintiff,
                                                      ORDER TO FILE REDACTED COPY OF
13                         v.                         INDICTMENT

14   MATEO ELIAS GUERRERO-GONZALES,

15                               Defendant.

16

17

18         The government’s motion to unseal portions of the indictment and keep any reference to the

19 other defendants sealed, and to file a redacted copy of the sealed indictment is GRANTED.

20

21           )HEUXDU\
     Dated: ____________________
22

23

24

25

26

27

28


      ORDER TO FILE REDACTED COPY OFINDICTMENT
